IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WELLS FARGO BANK, N.A.                     : No. 478 EAL 2019
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
ANN S. BORIS AND VAMSIDHAR R.              :
VURIMINDI                                  :
                                           :
                                           :
PETITION OF: VAMSIDHAR R.                  :
VURIMINDI                                  :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of March, 2020, the Petition for Allowance of Appeal is

DENIED.